Exhibit 10.60

 

AMENDMENT To

 

EQUITY PURCHASE AGREEMENT

 

THIS AMENDMENT TO EQUITY PURCHASE AGREEMENT (this “Amendment”) is made effective
as of December 26, 2018, by and between EVO Transportation & Energy Services,
Inc., a Delaware corporation (“Company”) and Billy (Trey) Peck Jr. (“Peck”).
Capitalized terms used herein and not otherwise defined have the meanings given
to such terms in in the Original Agreement (as defined below).

 

RECITALS

 

A. The Equity Holder and the Company entered into that certain Equity Purchase
Agreement dated June 1, 2018 (the “Original Agreement”).

 

B. The Parties desire to amend the Original Agreement as set forth herein.

 

AGREEMENTS

 

In consideration of the promises herein, the recitals set forth above, which are
incorporated into this Amendment by this reference, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Amendment agree as follows:

 

1. Amendment of Section 1.2. Subsection (a) of Section 1.2 of the Original
Agreement is hereby deleted in its entirety and replaced with the following:

 

(a) The aggregate consideration (the “Purchase Price”) to be paid or issued by
Buyer to or for the benefit of the Equity Holder for the Equity Interests is:

 

(i) Two Million Nine Hundred Fifty Thousand Dollars ($2,950,000) (the “Cash
Purchase Price”), subject to the Working Capital Adjustment, payable as follows:

 

(A) Four Hundred Fifty Thousand Dollars ($450,000) to be paid within Ten (10)
Business Days following such time as the Buyer raises Forty Million Dollars
($40,000,000) in a public debt or equity securities offering (the “Public
Offering” as further defined in Exhibit A), Forty Million Dollars ($40,000,000)
in a private debt or equity securities offering or a series of private debt or
equity securities offerings (the “Private Offerings” as further defined in
Exhibit A) or Forty Million Dollars ($40,000,000) total in some combination of a
Public Offering and Private Offerings on behalf of the Company and at the
direction of the Equity Holder to the appropriate Person in respect of the Line
of Credit with Bank of Missouri, pursuant to a payoff letter delivered by such
Person to Buyer and the Company in form and substance reasonably satisfactory to
Buyer.

 

However, if Buyer fails to make the Four Hundred Fifty Thousand Dollar
($450,000) payment, as set forth above, on or before February 28, 2019 then at
the option of Equity Holder by written notice to Buyer, Buyer shall immediately
surrender all right, title and interest in all of the outstanding shares of
stock in the Company to Equity Holder and all shares shall be re-issued to
Equity Holder.

 



 

 

 

(B) The remaining Two Million Five Hundred Thousand Dollars ($2,500,000) payable
in equal monthly installments of Fourteen Thousand Dollars ($14,000) each
commencing on the Closing Date, provided that the remaining balance of the Cash
Purchase Price will be paid, the earlier of, within Ten (10) Business Days
following completion of the Public Offering or Private Offerings, or February
28, 2019. The above agreement to be evidenced by a promissory note in the form
of Exhibit B attached hereto and incorporated herein by reference (the “Seller
Note”).

 

If Buyer fails to pay balance of the Cash Purchase Price, as set forth above, on
or before February 28, 2019 then at the option of Equity Holder by written
notice to Buyer, Buyer shall immediately surrender all right, title and interest
in all of the outstanding shares of stock in the Company to Equity Holder and
all shares shall be re-issued to Equity Holder.

 

Seller Note shall be secured by a Security Agreement by Buyer to Equity Holder
secured by the Equity Interests (and all associated UCC financing statements and
filings) and a Pledge Agreement by Buyer to Equity Holder as to all Company
stock. Such Security Agreement and Pledge Agreement shall be in substantially
the form attached hereto as Exhibit C and incorporated herein by reference;

 

(ii) Five Hundred Thousand (500,000) shares of common stock, par value $0.0001
per share (the “Common Stock”) of Buyer issued to Equity Holder pursuant to this
Agreement and the Subscription Agreement, attached hereto as Exhibit D and
incorporated herein by reference, (the “Buyer Shares”);

 

(iii) Three Hundred Thirty-Three Thousand Three Hundred Thirty-Three (333,333)
warrants to purchase Common Stock at a Strike Price of Three and 00/100 Dollars
($3.00) per share, to be issued upon the one-year anniversary of the Closing
Date pursuant to a Warrant Agreement in the form attached as Exhibit E and
incorporated herein by reference;

 

(iv) Three Hundred Thirty-Three Thousand Three Hundred Thirty-Three (333,333)
warrants to purchase Common Stock at a Strike Price of Five and 00/100 Dollars
($5.00) per share, to be issued upon the two-year anniversary of the Closing
Date pursuant to a Warrant Agreement in the form attached as Exhibit E;

 

(v) Three Hundred Thirty-Three Thousand Three Hundred Thirty-Three (333,333)
warrants to purchase Common Stock at a Strike Price of Seven and 00/100 Dollars
($7.00) per share, to be issued upon the three-year anniversary of the Closing
Date pursuant to a Warrant Agreement in the form attached as Exhibit E; and

 



2

 

 

(vi) Continued employment of Equity Holder by the Buyer at the Company according
to a term Employment Agreement1 between Equity Holder and Company attached
hereto as Exhibit F and incorporated herein by reference (the “Employment
Agreement”).

 

2.       No Other Amendments. Except as amended hereby, the Original Agreement
shall in all other respects remain in full force and effect.

 

3.       Third Party Benefit. Nothing in this Amendment, expressed or implied,
is intended to confer on any person other than the parties to this Amendment or
their respective successors or assigns, any rights, remedies, obligations or
liabilities under or by reason of this Amendment.

 

4.       Governing Law and Forum. This Amendment and the legal relations among
the Parties hereto will be governed by and construed in accordance with the
internal substantive Laws of the State of Missouri (without regard to the Laws
of conflict that might otherwise apply) as to all matters, including without
limitation matters of validity, construction, effect, performance and remedies.
Each of the Parties hereto irrevocably submits to the exclusive jurisdiction of
the courts of the State of Missouri, County of Greene and of the United States
located in Missouri, for the purposes of any such action or other proceeding
arising out of this Amendment or any transaction contemplated hereby.

 

5.       Counterparts. This Amendment may be executed simultaneously with
original, facsimile, or.pdf signatures in one or more counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.

 

***Signature Page Follows***

 

 



 

1 Trey will have the right to foreclose on the Seller Note if Buyer terminates
his employment other than for Cause, and he would also be entitled to severance.

 



3

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Amendment to Equity
Purchase Agreement to be duly executed as of the day and year first above
written.

 

PECK:  

 

COMPANY: 

            EVO TRANSPORTATION & ENERGY SERVICES, INC.         /s/ Billy (Trey)
Peck Jr.   By: /s/ Damon Cuzick

Billy (Trey) Peck Jr.

    Name: Damon Cuzick       Its: President

 

 

Signature Page to Amendment to Equity Purchase Agreement

 

 

 



 

 